Citation Nr: 1214133	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-42 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1966 to March 1969.  He earned the Combat Action Ribbon and was awarded the Purple Heart Medal.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A claim for service connection for coronary artery disease (CAD) was pending at the time of the Veteran's death in June 2008.  [In the August 2008 rating decision, the RO denied service connection for CAD for accrued benefits purposes.]  As the appellant did not file a notice of disagreement, that issue is not in appellate status.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's demise on June [redacted], 2008, according to his death certificate, was cardiopulmonary arrest due to, or as a consequence of, a pulmonary alveolar hemorrhage that was due to, or as a consequence of, an hypercoagulable state that resulted from a mitral valve replacement.  Coronary artery disease (CAD) was listed as a significant condition that contributed to the Veteran's death but that did not result in the underlying cause. 

2.  At the time of the Veteran's death, service connection was in effect for residuals of a fractured skull with cerebral concussion manifested by headaches and loss of memory (30%); residuals of a gunshot wound, to include paralysis of the 7th cranial nerve (30%); peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type 2 (20%); peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type 2 (20%); defective hearing (10%); diabetes mellitus, type 2 (10%); residuals of a left wrist fracture (0%); otitis media (0%); residuals of injury to 9th cranial nerve, to include partial loss of taste (0%); and residual gunshot scarring to the neck (0%).  

3.  The Veteran served in the Republic of Vietnam during the Vietnam era. 

4.  CAD was a contributory cause of the Veteran's death.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the cause of the Veteran's death has been associated with his active duty.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the appellant.

II.  Analysis

A surviving spouse of a qualifying veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2011).  The service-connected disability, to be a contributory cause of death, must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing the death.  Even where the primary cause of death is so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless that condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (2011). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e)  (2011).  An amendment to that regulation added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina), to the list of diseases associated with exposure to certain herbicide agents.  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010). 

In the current appeal, the appellant contends that the Veteran's service-connected conditions resulted in poor balance which caused him to fall a few days before his death and that this fall aggravated the pulmonary problems that resulted in his death.  In the alternative, the appellant, through her representative, contends that the Veteran's death was otherwise related to his military service, including exposure to herbicides while serving in the Republic of Vietnam during the Vietnam era.  

The Veteran died on June [redacted], 2008.  The immediate cause of death listed on the death certificate was cardiopulmonary arrest due to, or as a consequence of, a pulmonary alveolar hemorrhage that was due to, or as a consequence of, an hypercoagulable state that resulted from a mitral valve replacement.  CAD was listed as a significant condition that contributed to death that but did not result in the underlying cause. 

At the time of the Veteran's death, service connection was in effect for residuals of a fractured skull with cerebral concussion manifested by headaches and loss of memory (30%); residuals of a gunshot wound, to include paralysis of the 7th cranial nerve (30%); peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type 2 (20%); peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type 2 (20%); defective hearing (10%); diabetes mellitus, type 2 (10%); residuals of a left wrist fracture (0%); otitis media (0%); residuals of injury to 9th cranial nerve, to include partial loss of taste (0%); and residual gunshot scarring to the neck (0%).  

After a complete and thorough review of the claims folder, the Board finds that the evidence of record establishes that service connection is warranted for the cause of the Veteran's death.  In this regard, the Board notes that the Veteran's service records show that he his active duty included approximately nine months of service in the Republic of Vietnam.  He sustained a gunshot wound during small arms fire during hostile action in July 1967.  As a result of his service in the Republic of Vietnam, he is presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307(a)(6) (2011). 

The Board notes that the regulations pertaining to presumptive service connection were recently amended and now include ischemic heart disease as a condition subject to presumptive service connection.  Further, the Veteran's death certificate lists CAD as a significant condition that contributed to his demise.  In addition, his private and VA medical records show treatment for, among other heart disabilities, CAD. 

A VA medical opinion was obtained in October 2009.  At that time a VA physician reviewed the Veteran's claims file and opined that the Veteran's death was not caused by, or related to, his service-connected disabilities.  This doctor noted that the cause of death listed on the death certificate was cardiopulmonary arrest, pulmonary alveolar hemorrhage, hypercoagulable state, and a mitral valve prolapse and that CAD was listed as a significant condition.  The physician explained that the pulmonary alveolar hemorrhage was attributable to the Veteran's use of Warfarin, which he had taken for his mitral valve prolapse.  In addition, the doctor opined that the hemorrhage caused the cardiopulmonary arrest that led to the Veteran's death.  The physician further opined that the Veteran's CAD did not cause or contribute to his death, but provided no rationale for this conclusion.  

The Board acknowledges that the October 2009 VA physician included a negative medical nexus opinion in his report regarding the Veteran's service-connected disabilities and CAD.  However, the Board finds that the opinion is entitled to little probative value as it does not contain a rationale with respect to the appellant's CAD theory and does not address her other contentions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The VA examiner's opinion is outweighed in probative value by the clear documentation in the VA and private treatment records of relevant symptomatology, as well as the death certificate, which shows that the Veteran's CAD was a contributing cause of death.  
As discussed above, service records establish that the Veteran served in the Republic of Vietnam during the applicable period.  As such, he is presumed to have been exposed to herbicides.  Furthermore, one of the significant conditions that contributed to his death was CAD, which is considered an ischemic heart disease, a disease for which service connection is presumptively awarded for those veterans who served in the Republic of Vietnam during the applicable time period (as the Veteran in the current appeal did).  38 C.F.R. § 3.309(e).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Here, the Board concludes that CAD meets the criteria of a contributory cause of death, especially because it affected the Veteran's heart, a vital organ.  See 38 C.F.R. § 3.312(c)(3).  Therefore, resolving reasonable doubt in favor of the appellant, the Board finds that service connection for the cause of the Veteran's death is warranted on a presumptive basis.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


